Case 1:19-cr-00716-DLC Document 56 Filed 12/11/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, )
vs. )

) Case No.: 19-cr-00716 (DLC)

GEORGIOS NIKAS et al., )
)

Defendants.
)

DECLARATION OF JONATHAN R. STREETER
Jonathan R. Streeter, an attorney duly licensed to practice in the State of New York and
before this Court, declares the following under penalty of perjury pursuant to 28 U.S.C. § 1746:
1, I represent Telemaque Lavidas, a defendant in the above-captioned matter.
2. I make this declaration in support of Mr. Lavidas’s Motion in Limine to Exclude
Certain Hearsay Testimony and Evidence of Downstream Trading.
3, In a discovery letter dated November 6, 2019, the Government made the

following disclosure to the defense:

(November 6, 2019 Letter from R. Cooper to defense counsel, attached hereto as Ex. A),

4, The Government has informed defense counsel that the individual referred to as

“CC-1” in this disclosure and as “CC-4” in the Indictment is i 7 7!

and that that person will testify at trial.
Case 1:19-cr-00716-DLC Document 56 Filed 12/11/19 Page 2 of 2

5. On December 4, 2019, the Government sent a letter to defense counsel listing the

individuals whom it claims are co-conspirators of Mr. Lavidas in this matter. (December 4, 2019

letter from R. Cooper to defense counsel, attached hereto as Ex. B).

6. The Government has also provided defense counsel with a proposed stipulation of

brokerage records that it proposes to admit into evidence. (Proposed Stipulation attached hereto

as Ex. C),

Dated: New York, New York
December 11, 2019

Respectfully submitted,

DECHERT LLP

By: _/s/ Jonathan R. Streeter
Jonathan R. Streeter

Three Bryant Park

1095 Avenue of the Americas
New York, New York 10036-6797
Jonathan.streeter@dechert.com
Tel.: (212) 698-3826

Fax: (212) 314-0046

Attorney for Defendant
Telemaque Lavidas
